Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0103006 (“Yamada” or “Y”) in view of US 2007/0057848 (“Maniwa” or “W”).
Regarding claim 1, Y teaches a module comprising: a first substrate (201+202) including a first wiring pattern (204s); and a second substrate (203) including a second wiring pattern (208s) with a wiring density different from that of the first wiring pattern (the 204s are square patches, while the 208s are microstrip lines for the MMICs 209; Fig 1 shows a correspondingly different density), the second substrate being bonded to the first substrate (as shown).
Nevertheless, Y fails to teach that at least one of the first substrate or the second substrate has visible light transmittance.
However, W teaches employing glass as an antenna substrate in order to make the antenna more transparent, and, therefore, less of a visible obstruction (0005).
Thus, it would have been obvious to provide that at least one of the first substrate or the second substrate has visible light transmittance.

Regarding claim 2, Y fails to teach that at least one of the first substrate or the second substrate comprises a glass substrate including silicon (Si), oxygen (O), and a metallic element. However, metal-doped glass was old and well-known. Therefore, it would have been obvious to dope W’s glass with metal in order to adjust coloring, strength, etc.
Regarding claim 3, Y fails to teach that the first substrate and the second substrate are bonded together via a resin layer. However, resin bonds were old and well known. Thus, it would have been obvious to provide that the first substrate and the second substrate are bonded together via a resin layer. The motivation would have been to employ a ubiquitous, well-understood means of bonding.
Regarding claim 4, Y teaches that the first wiring pattern is provided on one surface of the first substrate (as shown), the second wiring pattern is provided on one surface of the second substrate (as shown), and the first substrate and the second substrate are bonded together with their respective other surfaces opposite from the respective one surfaces facing each other via the resin layer (the other surface face, as shown).
Regarding claim 5, Y teaches that the first wiring pattern comprises an antenna pattern (0051) and the second wiring pattern comprises a high frequency circuit (0048).

Regarding claim 9, Y teaches that the first substrate has an opening (that for 211a) that penetrates through the third wiring pattern (as shown), and the first wiring pattern and the second wiring pattern are electromagnetically coupled through the first substrate and the second substrate (coupled through 207, as taught in 0050).
Regarding claim 10, the modified device of claim 1 would be such that the substrate having the visible light transmittance has a coefficient of linear expansion no less than 30e-7/C and no more than 100e-7/C (the substrate would be glass).
Regarding claim 11, Y fails to teach that a difference in a coefficient of linear expansion between the first substrate and the second substrate is no less than -2 and no more than +6. However, it would be obvious for both of Y’s substrates to be glass for the same reasons stated in claim 1.
Regarding claim 12, the modified device of claim 11 would be such that the second substrate comprises a silicon substrate (it would also be glass). However, Y fails to teach that the second substrate includes, as the high frequency circuit, a power amplifier, a low noise amplifier, and a matching circuit. However, these were old and well-known components of an RF system. Thus, it would be obvious to include the same for the purpose of providing for radiation and reception of electromagnetic signals.
Regarding claim 13, the modified device of claim 1 would be an electronic apparatus (the apparatus of claim 1) with a module (the module of claim 1), the module comprising: a first substrate including a first wiring pattern; and a second substrate including a second wiring pattern with a wiring density different from that of the first wiring pattern, the second substrate being bonded to the first substrate, wherein at least one of the first substrate or the second substrate has visible light transmittance (as described in regard to claim 1).

Allowable Subject Matter
Claims 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845